Citation Nr: 0001118	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1964 to 
July 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD related 
to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of 
witnessing stressors during his service in Vietnam.

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an inservice stressor, which in a PTSD case is 
the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Gaines v. West, 11 Vet. App. 353 (1998). 

As noted in Gaines, the veteran's assertions of an inservice 
stressor are presumed to be true for well-grounded purposes.  
Further, the claims file contains a letter from William Reid, 
M.D., dated in July 1998, and a report from a Veterans 
Center, dated in February 1998, which show that the veteran 
has been diagnosed with PTSD.  Dr. Reid's letter indicates 
that the veteran's PTSD is related to his service in Vietnam.  
The Board finds that this evidence is sufficient to 
constitute medical evidence of a diagnosis of PTSD, and a 
nexus to active duty, such that the veteran's claim for PTSD 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is granted 
subject to the following remand provisions.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a). 

An actual award of service connection for PTSD (as opposed to 
well-grounding such a claim) requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Gaines v. West, 11 Vet. App. 353 (1998). 

The veteran argues that he has PTSD as a result of his 
service in Vietnam.  Specifically, in a letter received in 
February 1998, he claimed that he has PTSD as a result of the 
following as stressors: 1) witnessing an enemy attack on his 
base, to include a mortar attack, at an otherwise unspecified 
date and location; 2) witnessing a Viet Cong terrorist attack 
in Saigon in which a grenade was thrown into a truck, 
resulting in one or more casualties; and 3) the deaths of two 
men, identified as "Gilmore Christy" and "Ed Christie."

The Board initially notes that the veteran's personnel record 
(DA Form 20) is not currently associated with the claims 
file.  On remand, this record should be obtained.

In addition, as the veteran has set forth significant details 
of a stressor involving the deaths of two men (i.e., their 
names), as listed above, a remand is required to attempt to 
verify this stressor.  M21-1, Part IV, paragraph 11.38(f).  
In this regard, however, the Board notes that a review of the 
letter from the veteran, received in February 1998, shows 
that the veteran did not indicate whether he actually 
witnessed these deaths, and, if so, the date, location and 
circumstances involved.  Furthermore, he failed to supply 
dates, specific locations and units involved for the 
stressors involving an attack on his base, and the grenade 
attack on a truck.  Therefore, at present, additional 
information is required.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (stating that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor); see also VA 
Adjudication Procedure Manual (M21-1), Part IV, paragraph 
11.38(f)(2).  The Board has therefore determined that the RO 
should attempt to obtain further details from the veteran, 
followed by an attempt at verification.  See M21-1, Part IV, 
paragraph 11.38(f)(2).

The veteran's personnel record (DA Form 214) lists his 
military occupation specialty as medical specialist.  His 
awards include the Vietnam Service Medal.   He has received 
no decorations evincing combat service, see 38 C.F.R. 
§ 3.304(f) (1998), and there is nothing currently in the 
claims file which establishes participation in combat.  
Service medical records indicate that the veteran was a 
member of 616th Medical Company (Clearance).  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown , 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

As the veteran has set forth significant details of one of 
his stressors, as listed above, a remand is required to 
attempt to verify these stressors.  

Finally, the Board notes that although the claims file 
contains a PTSD diagnosis from Dr. Reid, other documents from 
Dr. Reid, apparently created in conjunction with a request 
for a leave of absence from the post office, show that Dr. 
Reid indicated that the veteran was being treated for 
depression, frustration and agitation, and that he was 
disabled as of October of November of 1997.  In addition, the 
claims file contains treatment reports from Richard D. 
Hefley, L.S.W., dated in March 1998, which show numerous 
complaints relating to the veteran's job at the post office, 
and which do not contain any mention of the veteran's Vietnam 
service.  The diagnosis was major depression.  Therefore, at 
present, the evidence is conflicting as to whether the 
veteran has PTSD.  On remand, if the RO determines that any 
stressors are verified, an examination should be scheduled to 
determine whether the veteran has PTSD, and, if so, whether 
such PTSD is related to a verified inservice stressor.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should obtain the veteran's 
service personnel record (DA Form 20).  

2.  The veteran should be requested to 
provide additional information to 
facilitate a further search of the 
circumstances surrounding the stressors 
involving an attack on his base, a 
grenade attack on a truck, and the deaths 
of as "Gilmore Christy" and "Ed 
Christie," including the dates and 
locations of these incidents, the units 
and circumstances involved, and any other 
helpful identifying information.  

3.  Following the development requested 
in the first two paragraphs of this 
remand, or after the development 
requested in the first paragraph has been 
carried out, and after allowing a 
reasonable period of time to pass without 
a response pursuant to the second 
paragraph of this remand, the RO should 
formally determine whether the veteran 
engaged in combat with the enemy.  If the 
RO determines that the veteran did not 
engage in combat with the enemy, then it 
should review the claims file and prepare 
a detailed list of all specifics reported 
by the veteran regarding the claimed 
stressors (date, names of individuals, 
veteran's unit, locations, etc.).  This 
information should be furnished to the 
U.S. Armed Service Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia  22150-3197 
with a request that that unit attempt to 
verify the veteran's stressors.  Any 
additional action deemed necessary by the 
RO to verify the claimed stressors should 
also be accomplished. 

4.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.

5.  If, and only if, the RO determines 
that one or more stressors have been 
verified, or that veteran has 
participated in combat, and after 
completing the above actions, the veteran 
should be afforded a VA psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which 
may be present.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO must provide the examiner 
with the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD, to 
include a formal determination as to 
whether the veteran was engaged in 
combat.  If the RO's decision is adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative are free to 
submit any additional evidence or argument in connection with 
this appeal.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



